OPINION — AG — IT IS THE OPINION OF THE ATTORNEY GENERAL THAT YOUR FIRST QUESTION SHOULD BE ANSWERED IN THE NEGATIVE; THAT IS, SECTION 2(C) OF HOUSE BILL NO. 562 IS UNCONSTITUTIONAL. THIS OPINION IS NOT INCONSISTENT WITH OPINION NO. 63-262, DATED MAY 21, 1963 TO HON. JOSEPH E. MOUNTFORD, WHEREIN, UPON AUTHORITY OF DIXON V. SHAW, 122 OKL. 211, 253 P. 500, REIMBURSEMENT OF TRAVEL AND EXPENSES OF MEMBERS OF THE LEGISLATURE ATTENDING OFFICIAL INTERIM MEETINGS OF THE LEGISLATURE COUNCIL AND ITS COMMITTEES, WAS UPHELD AS EXPENSES OF THE LEGISLATURE ITSELF. THAT CASE DREW A DISTINCTION BETWEEN EXPENSES OF THE LEGISLATURE AND EXPENSES PERSONAL TO ITS MEMBERS. PAYMENTS SOUGHT TO BE AUTHORIZED BY HOUSE BILL NO. 562 AT BEST WOULD BE REIMBURSEMENT OF INDIVIDUAL EXPENSES OF MEMBERS OF THE LEGISLATURE IN THEIR HOME DISTRICTS; AND COULD NEVER BE CONSTRUED TO BE EXPENSES OF THE LEGISLATURE ITSELF. SEE STATE V. CHILDERS, 98 OKL. 11; 215 P. 773
CITE: ARTICLE V, SECTION 21, 74 O.S. 1961 451 [74-451] (CHARLES NESBITT)